Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Claims 13-20 are under consideration.
	The instant application is a continuation (CON) of Application No. 13/243,567 filed September 23, 2011 (now U.S. Patent No. 10,639,252)

Election/Restrictions
Applicant’s election without traverse of Group II, claims 13-20, drawn to a method of skin exfoliation comprising the steps of cleansing, applying an acidic solution and applying a retinol in the reply filed on December 18, 2020 is acknowledged.
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 13-20 as filed on December 18, 2020 are pending and under consideration.

Information Disclosure Statement
The first 4 pages of the information disclosure statement (IDS) submitted on April 29, 2020 were considered.  The Foreign Patent Documents and Non-Patent Literature Documents cited at pages 2-4 are of record in Application No. 13/243,567.
	The last 6 pages of the IDS submitted on April 29, 2020 were crossed out because these pages fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

Application Data Sheet:  Title
The Application Data Sheet (ADS) filed April 29, 2020 is objected to because the title of invention should presumably recite “Compositions for skin exfoliation and use thereof”, that is, exfoliation is misspelled.  Appropriate correction is required.  

Specification
The disclosure is objected to because of the following informalities: 
Abstract:  the paragraph number [00218] should be deleted.
Paragraph [0025]:  “a, acidic solution” should presumably recite “an acidic solution”.
Paragraph [0066]:  there are several extraneous % signs, e.g., “60%%”.
Paragraph [0083]:  “retinyl, palmitate” should presumably recite “retinyl palmitate”.
Paragraph [0090]:  “and are typically are” should presumably recite “and are typically”.
Paragraph [00110] appears to be a duplicate of [00109].
Appropriate correction is required.

The use of the trademarks such as, for example, BOTOX® and Retin-A® (e.g., paragraphs [0087]-[0089]) has been noted in this application.  They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.

Claim Objections
Claims 13, 18 and 20 are objected to because of the following informalities: 
Claim 13 recites a percentage without providing a basis for the determination thereof, e.g., by weight consistent with paragraph [0050].
Claim 18: isoceteth-20 and panthenol need not be capitalized.  
Claim 20:  “said improvement” should presumably recite “said improvement in overall photodamage” consistent with the antecedent in claim 19.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites a concentration of at least 3%, at least 4%, … at least 10%, or more of retinol.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 13 recites the broad recitation at least 3%, and the claim also recites at least 4%, …, at least 10%, or more which is the narrower statements of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The embodiments of multiple ranges may be set forth in another dependent claim.  Claims 14-20 are 
Claim 16 recites said solution, however, claim 16 also recites said retinol solution and said acidic solution.  It is unclear which solution is referenced by the term “said solution”.
Claim 20 recites at least 1.5 fold or at least 2-fold.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c) and rejection of claim 13 above.  
Claim 20 recites at least 1.5 fold or at least 2-fold.  The quantitative “fold” improvement is a relative term which renders the claim indefinite and the specification does not provide a standard for ascertaining the requisite degree.  While the specification at paragraphs [0075]-[0076] and [00133] generically recites said fold improvement, there is no disclosure of how the claimed quantitative fold improvement is measured such that one of ordinary skill could ascertain improvement that falls within the scope of the claim versus improvement that does not qualify as “at least 1.5 fold”.  For purposes of applying prior art, the claim is presumed to encompass any art-recognized improvement.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 13, 16, 17, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gross (US 7,189,406, published March 13, 2007) in view of Aleles et al. (US 6,068,847, published May 30, 2000).
	Gross teaches a two-step method for the topical treatment of skin aging and acne and the improvement of skin appearance (title; abstract; claims).  The compositions are useful in reducing fine wrinkles and lines, reducing pore size, exfoliating the skin, eliminating acne, toning the skin, etc. (column 7, lines 47-52), as required by instant claims 19 and 20.
	The method comprises the steps of applying to the skin a first composition comprising a skin renewing acid component, and neutralizing the first composition by applying a second 
	The first (acid) composition comprises at least one alpha hydroxy acid inclusive of lactic acid, salicylic acid and other beta hydroxy acids, and a optionally a surfactant/emulsifying agent (column 3, line 44 through column 4, line 37; column 5, lines 42-48), as required by instant claim 16 because optional inclusion of a particular component teaches compositions that both do and do not contain that component (MPEP 2123).  Example 3 comprises lactic acid, salicylic acid and resorcinol, as required by instant claim 17.  The composition may further comprise vitamins (column 5, lines 25-29).
	The second composition may comprise vitamins and derivatives thereof such as vitamin A, retinyl acetate and retinyl palmitate (column 6, lines 50-54; column 5, lines 25-29).  Example 4 comprises 0 to about 10 wt% vitamin A.
	Gross do not teach retinol as required by claim 13.
This deficiency is made up for in the teachings of Aleles.
Aleles teach retinoids include retinol (Vitamin A alcohol), retinal (Vitamin A aldehyde), retinyl acetate (Vitamin A ester), and retinyl palmitate (Vitamin A ester) (title; abstract; column 5, lines 33-39; column 6, lines 60-67; claims).  These retinoids are useful in therapeutically effective amounts of about 0.001 to 5 wt% (column 6, lines 60-67).  The compositions should have a pH in the range of about 4 to 9 or 10; the retinoid is more stable when the pH is greater than 6 (column 7, lines 1-8 and 46-55).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute retinol as taught by Aleles for the Vitamin A of the second composition of Gross because retinol is a form of Vitamin A and simple substitution of functionally 
Regarding the limitation of claim 13 wherein said retinol solution is prepared from a substantially pure source, the instant specification at paragraph [0056] defines a substantially pure molecule, such as a retinoid derivative including retinol, as containing at least 60% of the of the retinoid derivative.  Absent evidence to the contrary, it is presumed that the chemicals of the prior art are obtained from such substantially pure sources.  Also, product-by-product limitations are not limited to the manipulations of the recited steps (MPEP 2113).

Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gross (US 7,189,406, published March 13, 2007) in view of Aleles et al. (US 6,068,847, published May 30, 2000) as applied to claims 13, 16, 17, 19 and 20 above, and further in view of Eng (US 2010/0323939, published December 23, 2010).
	The teachings of Gross and Aleles have been described supra.
	They do not teach cleansing the skin comprises applying an alcohol solution as required by claim 14.
	They do not teach the alcohol solution comprises isopropyl alcohol as required by claim 15.
	These deficiencies are made up for in the teachings of Eng.
	Eng teaches an alcohol-based skin cleanser comprising an organic solvent such as ethanol or isopropyl alcohol; the cleanser effectively disinfects the skin of microbes and fungi 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the skin washing step of Gross to include the alcohol / isopropanol based skin cleanser of Eng in order to effectively disinfect the skin of microbes and fungi.  There would be a reasonable expectation of success because it is routine and conventional to wash the skin with various cleansers and because Gross do not delimit the use of any particular cleanser for said washing.

Claims 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gross (US 7,189,406, published March 13, 2007) in view of Aleles et al. (US 6,068,847, published May 30, 2000) as applied to claims 13, 16, 17, 19 and 20 above, and further in view of Girardot (US 5,744,149, published April 28, 1998).
	The teachings of Gross and Aleles have been described supra.
	They do not teach the acidic solution further comprises isoceteth-20 or/and panthenol as required by claim 18.
	This deficiency is made up for in the teachings of Girardot.
	Girardot teaches treated cleansing pads comprising salicylic acid (columns 8-13; also title; abstract; claims).  The salicylic acid compositions further comprise pantothenic acid and derivatives thereof inclusive of panthenol (column 9, line 60 through column 10, line 36; also column 8, lines 44-47 and column 9, lines 55-59).  Pantothenic acid is a member of the B complex vitamins and is known as vitamin B3 (column 10, lines 2-5).  The compositions may 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the surfactants of Girardot inclusive of isoceteth-20 for the surfactants of the first composition of Gross because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because Girardot evidence the suitability of isoceteth-20 in salicylic acid compositions and because Gross optionally embrace the presence of any surfactant.


Claims 13-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marion (US 2006/0134156, published June 22, 2006) in view of Eng (US 2010/0323939, published December 23, 2010) and Girardot (US 5,744,149, published April 28, 1998).
	Marion teaches a method for caring for the skin, intended to soften signs of aging, by the successive application to the skin, wetted beforehand (cleansing skin to be exfoliated), of four compositions (title; abstract; claims).  Signs of aging include wrinkles and fine lines (paragraphs [0005] and [0009]), as required by instant claims 19 and 20.
	The second / peeling composition comprises at least 3 wt% of at least one desquamating agent chosen from alpha hydroxy acids such as lactic acid and beta hydroxy acids such as salicylic acid (abstract; paragraphs [0013], [0024]-[0025]).  The peeling composition has a pH between 2.5 and 6 (paragraph [0027]).
The fourth / anti-aging composition comprises at least one anti-aging active chosen from agents which enhance proliferation of keratinocytes such as retinoids including retinol (abstract; 
The compositions can optionally comprise various adjuvants including emulsifiers (paragraph [0055]), as required by instant claim 16 because optional inclusion of a particular component teaches compositions that both do and do not contain that component (MPEP 2123).  
	Marion does not teach cleansing the skin comprises applying an alcohol solution as required by claim 14.
	Marion does not teach the alcohol solution comprises isopropyl alcohol as required by claim 15.
	Marion does not teach the acidic solution comprises resorcinol as required by claim 17.	
	Marion does not teach the acidic solution further comprises isoceteth-20 or/and panthenol as required by claim 18.
	These deficiencies are made up for in the teachings of Eng and Girardot.
	The teachings of Eng have been described supra.
	The teachings of Girardot have been described supra.  Girardot further teaches the salicylic acid compositions may further comprise other anti-acne agents inclusive of keratolytics (desquamating) such as lactic acid and resorcinol (column 10, lines 38-63).

	Regarding claim 17, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the keratolytic agents of Girardot inclusive of lactic acid and resorcinol with the at least one desquamating agent of the second / peeling composition of Marion inclusive of salicylic acid and lactic acid because “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.  
Regarding claim 18, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the surfactants of Girardot inclusive of isoceteth-20 for the surfactants of the second / peeling composition of Marion because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because Girardot evidence the suitability of isoceteth-20 in salicylic acid compositions and because Marion optionally embrace the presence of any surfactant in any composition.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sarkar et al. “The combination of glycolic acid peels with a topical regimen in the treatment of melisma in dark-skinned patients:  a comparative study,” Dermatologic Surgery 28(9):828-832, 2002 teach a method comprising the step of washing the face with soap and water before performing a glycolic acid peel and after three days applying a regimen comprising tretinoin cream (title; abstract; page 829, “Materials and Methods”).
Hattendorf et al. (US 2007/0154419) teach a treatment regimen involving the application of supplemental composition(s) to subjects of chemical peel procedures; the skin may be post-treated with compositions comprising a retinoid (title; abstract; claims).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633